Defendant’s exceptions sustained and motion for new trial granted, with costs to defendant to abide event. Held, 1. That the counterclaim was improperly dismissed. 2. Upon the evidence there was a question of fact which should have been submitted to the jury, whether the parties had not, by the agreement made on September 17,1918, provided a way by which the notes in suit should be paid out of dividend moneys upon stock to be issued to the defendant by a corporation to be thereafter formed. 3. It was also a question of fact for the jury whether or not the plaintiff breached the agreement. All concur.